DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: the specification fails to describe or support the limitations of claims 5 and 19.  The specification teaches monitoring (paragraph 40, end) or receiving (paragraph 44) a bit-error rate, and using it to adjust a programming pulse characteristic (paragraph 46).  There is no teaching of using previous values of the program pulse characteristics to determine the bit-error rate; or adjusting previous values to reduce the bit-error rate as recited in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 5 and 19 recite, “wherein selecting the values for the program pulse characteristics of the memory sub-system based on the environmental parameters comprises: determining a bit-error rate of the memory sub-system using previous values for the program pulse characteristics; and adjusting the previous values for the program pulse characteristics to reduce the bit-error rate.”  However, this language lacks support from the specification.  The specification teaches monitoring (paragraph 40, end) or receiving (paragraph 44) a bit-error rate, and using it to adjust a programming pulse characteristic (paragraph 46).  There is no teaching of using previous values of the program pulse characteristics to determine the bit-error rate; or adjusting previous values to reduce the bit-error rate.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, “wherein a high expected temperature variability indicates that previous statistics of environmental factors are to be weighted less as the memory sub-system ages.”  The term “high” in the claims is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore it is unclear at which temperature a temperature is considered “high”.
Claims 5 and 19 recite, “adjusting the previous values for the program pulse characteristics to reduce the bit-error rate.”  However, it is unclear how previous values for the program pulse characteristics can be adjusted since they have already occurred in the past.  Applicant may have intended to recite adjusting a current or present value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8, 9, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US Pat. Pub. 2019/0311770; hereinafter referred to as Gupta) in view of Neufeld et al (US Pat. Pub. 2020/0004671; hereinafter referred to as Neufeld).
As per claim 1:	Gupta teaches a method comprising: 
receiving one or more environmental parameters of the memory sub-system, wherein the environmental parameters reflect characteristics of an environment of the memory sub-system (Fig. 16A, 842; paragraph 112); and 
selecting a programming operation parameter to be utilized by the memory sub-system based on the configuration parameters (Fig. 16A, 846; paragraph 112).
Not explicitly disclosed is receiving, at a memory sub-system from a host system, one or more configuration parameters reflecting an expected type of use of the memory sub-system.  However, Neufeld in an analogous art teaches receiving configuration parameters reflecting an expected type of use of a memory sub-system (paragraph 55; Fig. 8, 701).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive configuration parameters reflecting an expected type of use of the memory sub-system of Gupta for dynamic allocation as taught by Neufeld.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have allowed for efficient use of memory and would have extended memory life (paragraph 20).
As per claim 2:	Neufeld further teaches the method of claim 1, wherein the configuration parameters comprise at least one of: an expected environment in which the memory sub-system is used; an expected location in which the memory sub-system is used; or an expected type of use of the memory sub-system (paragraph 55; expected use).
As per claim 8:	Gupta teaches a system comprising: 
a memory sub-system (Fig. 1A, 100); and 
a processing device, operatively coupled with the memory device (Fig. 1B, 156), to perform operations comprising: 
receiving one or more environmental parameters of the memory sub-system, wherein the environmental parameters reflect characteristics of an environment of the memory sub-system (Fig. 16A, 842; paragraph 112); and 
selecting a programming operation parameter to be utilized by the memory sub-system based on the configuration parameters and environmental parameters (Fig. 16A, 846; paragraph 112).
Not explicitly disclosed is receiving, at a memory sub-system from a host system, one or more configuration parameters reflecting an expected type of use of the memory sub-system.  However, Neufeld in an analogous art teaches receiving configuration parameters reflecting an expected type of use of a memory sub-system (paragraph 55; Fig. 8, 701).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive configuration parameters reflecting an expected type of use of the memory sub-system of Gupta for dynamic allocation as taught by Neufeld.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have allowed for efficient use of memory and would have extended memory life (paragraph 20).
As per claim 9:	Gupta further teaches the system of claim 8, wherein the environmental parameters comprise at least one of: data associated with temperatures of the environment in which the memory sub-system is used (Fig. 16A, 842); or data associated with usage of the memory sub-system.
As per claim 15:	Gupta teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, to perform operations comprising: 
receiving one or more environmental parameters of the memory sub-system, wherein the environmental parameters reflect characteristics of an environment of the memory sub-system (Fig. 16A, 842; paragraph 112); and 
selecting a programming operation parameter to be utilized by the memory sub-system based on the configuration parameters and environmental parameters (Fig. 16A, 846; paragraph 112).
Not explicitly disclosed is receiving, at a memory sub-system from a host system, one or more configuration parameters reflecting an expected type of use of the memory sub-system.  However, Neufeld in an analogous art teaches receiving configuration parameters reflecting an expected type of use of a memory sub-system (paragraph 55; Fig. 8, 701).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive configuration parameters reflecting an expected type of use of the memory sub-system of Gupta for dynamic allocation as taught by Neufeld.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because doing so would have allowed for efficient use of memory and would have extended memory life (paragraph 20).
As per claim 16:	Neufeld further teaches the non-transitory computer-readable storage medium of claim 15, wherein the configuration parameters comprise at least one of: 
the expected environment in which the memory sub-system is used; the expected location in which the memory sub-system is used; or the expected type of use of the memory sub-system, wherein the expected type of use comprises an application for which the memory sub-system is used (paragraph 55; expected use).

Claim(s) 3, 14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Dong et al (US Pat. Pub. 2010/0322005; hereinafter referred to as Dong).
As per claim 3:	Gupta further teaches the method of claim 1, further comprising: selecting values for program pulse characteristics of the memory sub-system (Fig. 16A, 846) based on the configuration parameters and environmental parameters (Fig. 16A, 844), the program pulse characteristics comprising at least a program pulse voltage (paragraph 113).  Not explicitly disclosed is wherein the program pulse characteristics further comprise at least one of a width of the program pulse or a current of the program pulse.  However, Dong in an analogous art teaches adjusting a width of the program pulse in response to a change in temperature (Fig. 13).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to change a width characteristic for the program pulse of Gupta.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced program disturb (abstract).
As per claim 14:	Gupta et al teach the system of claim 8.  Not explicitly disclosed is wherein the processing device is to perform operations further comprising: adjusting a program pulse width in view of the configuration parameters and environmental parameters.  However, Dong in an analogous art teaches adjusting a width of the program pulse in response to a change in temperature (Fig. 13).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to change a width characteristic for the program pulse of Gupta.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced program disturb (abstract).
As per claim 17:	Gupta further teaches the non-transitory computer-readable storage medium of claim 15, wherein the processing device is to perform operations further comprising: 
selecting values for program pulse characteristics of the memory sub-system based on the configuration parameters and environmental parameters (paragraph 113; high vs low temperature parameters), the program pulse characteristics comprising at least a program pulse voltage (paragraph 113).  Not explicitly disclosed is wherein the program pulse characteristics further comprise at least one of a width of the program pulse or a current of the program pulse.  However, Dong in an analogous art teaches adjusting a width of the program pulse in response to a change in temperature (Fig. 13).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to change a width characteristic for the program pulse of Gupta.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced program disturb (abstract).

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Hyun et al (US Pat. Pub. 2014/0059406; hereinafter referred to as Hyun).
As per claim 4:	Gupta et al teach the method of claim 1.  Not explicitly disclosed is wherein the environmental parameters comprise at least one of: a program temperature, wherein the program temperature indicates a temperature at which a portion of the memory sub-system was programmed; a read temperature, wherein the read temperature indicates a temperature at which data is read from the memory sub-system; a bit-error rate of the memory sub-system, wherein the bit-error rate indicates a number of bits that have been identified as incorrect during an interval of time; or a frequency of data refresh events, wherein the frequency of data refresh events indicates how often the memory sub-system has been refreshed.  However, Hyun in an analogous art teaches an environmental parameter comprising a bit-error rate of the memory (paragraph 139).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive a bit-error rate in the memory of Gupta et al for determining whether to store in a reduced level cell done in Neufeld.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have increased usable lifetime of the memory (paragraph 85, end).
As per claim 18:	Gupta et al teach the non-transitory computer-readable storage medium of claim 15.  Not explicitly disclosed is wherein the environmental parameters comprise at least one of: a program temperature, wherein the program temperature indicates a temperature at which a portion of the memory sub-system was programmed; a read temperature, wherein the read temperature indicates a temperature at which data is read from the memory sub-system; a bit-error rate or the memory sub-system, wherein the bit-error rate indicates a number of bits that have been identified as incorrect during an interval of time; or a frequency of data refresh events, wherein the frequency of data refresh events indicates how often the memory sub-system has been refreshed.  However, Hyun in an analogous art teaches an environmental parameter comprising a bit-error rate of the memory (paragraph 139).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive a bit-error rate in the memory of Gupta et al for determining whether to store in a reduced level cell done in Neufeld.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have increased usable lifetime of the memory (paragraph 85, end).

Claim(s) 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Dong in view of Chung et al (US Pat. Pub. 2016/0239235; hereinafter referred to as Chung).
As per claim 5:	Gupta et al teach the method of claim 3.  Not explicitly disclosed is wherein selecting the values for the program pulse characteristics of the memory sub-system based on the environmental parameters comprises: determining a bit-error rate of the memory sub-system using previous values for the program pulse characteristics; and adjusting the previous values for the program pulse characteristics to reduce the bit-error rate.  However, Chung in an analogous art teaches determining a bit-error rate of the memory sub-system using previous values for the program pulse characteristics (paragraph 35 and Fig. 10); and adjusting the previous values for the program pulse characteristics to reduce the bit-error rate (paragraph 238, last sentence).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to adjust the program pulse characteristics as taught by Chung.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced errors due to variations of the operating environment (paragraph 87).
As per claim 19:	Gupta et al teach the non-transitory computer-readable storage medium of claim 17.  Not explicitly disclosed is wherein selecting the values for the program pulse characteristics of the memory sub-system based on the environmental parameters comprises the processing device performing operations further comprising: determining a bit-error rate of the memory sub-system using previous values for the program pulse characteristics; and adjusting the previous values for the program pulse characteristics to reduce the bit-error rate.  However, Chung in an analogous art teaches determining a bit-error rate of the memory sub-system using previous values for the program pulse characteristics (paragraph 35 and Fig. 10); and adjusting the previous values for the program pulse characteristics to reduce the bit-error rate (paragraph 238, last sentence).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to adjust the program pulse characteristics as taught by Chung.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced errors due to variations of the operating environment (paragraph 87).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Achtenburg et al (US Pat, Pub. 2018/0374548; hereinafter referred to as Achtenburg) in view of Allen (US Pat. 9,747,028).
As per claim 10:	Gupta et al teach the system of claim 8.  Not explicitly disclosed is wherein the configuration parameters indicate an expected temperature variability of the expected usage environment, and wherein a high expected temperature variability indicates that previous statistics of environmental factors are to be weighted less as the memory sub-system ages.  However, Achtenburg in an analogous art teaches receiving parameters indicating an expected temperature variability of the expected usage environment (paragraph 99).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to receive parameters indicating an expected temperature variability of the expected usage environment as taught by Achtenburg.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have helped predict the error rate so that remediating action could be taken (paragraph 99).
	Also not explicitly disclosed is a high expected temperature variability indicates that previous statistics of environmental factors are to be weighted less as the memory sub-system ages.  However, Allen in an analogous art teaches weighing memory statistics less as the memory ages (col. 6, lines 14-22).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to give less weight to older environmental data of Gupta et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because older data points were less relevant (col. 6, lines 21-22).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Liu (US Pat. Pub. 2020/0273529).
As per claim 11:	Gupta et al teach the system of claim 8.  Not explicitly disclosed is wherein the processing device is to perform operations further comprising: adjusting a program pulse voltage of the memory sub-system based on the environmental parameters and the configuration parameters, wherein to adjust the program pulse voltage the processing device is to: determine that a bit-error rate of the memory sub-system using the program pulse voltage exceeds a threshold bit-error rate; and adjust the program pulse voltage to reduce the bit-error rate of the memory sub- system.  However, Liu in an analogous art teaches determining that a bit-error rate exceeds a threshold bit-error rate; and applying a program pulse voltage to reduce the bit-error rate (paragraph 13).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to adjust the program pulse voltage as taught by Gupta et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have helped reduce error disturbances (paragraph 4).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Liu, and further in view of Gibson et al (US Pat. Pub. 2017/0213959; hereinafter referred to as Gibson).
As per claim 12:	Gupta et al teach the system of claim 11.  Not explicitly disclosed is wherein to select a value of the program pulse voltage, the processing device is to perform operations further comprising: selecting the value of the program pulse voltage to provide data in the memory sub-system that is stable for a specified period of time in view of the expected usage environment.  However, Gibson in an analogous art teaches applying a program pulse voltage to a resistive memory to provide data that is stable for a specified time period (paragraph 26).
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to use resistive memory in the system of Hashimoto et al.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because any suitable memory, such as that of Gibson, could have been used while still producing expected results.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Neufeld in view of Liu in view of Gibson in view of Chung.
As per claim 13:	Gupta et al teach the system of claim 12.  Not explicitly disclosed is wherein the processing device is further to: in response to the environmental parameters indicating that stability of the data during the specified period of time will be reduced, increase the program pulse voltage.  However, Chung in an analogous art teaches environmental parameters that indicate that stability of the data during a specified period of time will be reduced (Fig. 10, reduction in stability as temperature is decreased), and adjusting the program voltage according to environmental information to compensate (paragraphs 239, 242). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to increase the program pulse voltage in response to the environmental parameters as taught by Chung.  This modification would have been obvious to one of ordinary skill in the art at the time of filing because it would have reduced errors due to variations of the operating environment (paragraph 87).

Allowable Subject Matter
Claims 6, 7, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art of record teach or fairly suggest each and every limitation as recited in claims 6 and 20, particularly in combination with the limitations of the parent claim.  Claim 7 inherits the limitations of claim 6 and are allowable for at least these reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art are generally directed to dealing with temperature or environmental changes in memory operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214. The examiner can normally be reached M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE N NGUYEN/Primary Examiner, Art Unit 2111